Exhibit 10.1



 
 
ASSET PURCHASE AGREEMENT




BY AND BETWEEN


ANTE5, INC., A DELAWARE CORPORATION (“BUYER”)




AND




TWIN CITY TECHNICAL, LLC,
A NORTH DAKOTA LIMITED LIABILITY COMPANY


AND


IRISH OIL AND GAS, INC., A NEVADA CORPORATION


(COLLECTIVELY, THE “SELLERS”)










MINERAL LEASES




“Harris/Furlong II”
Asset Purchase Agreement


 
 

--------------------------------------------------------------------------------

 
 
This Asset Purchase Agreement (the “Agreement”) is made and entered into as of
the _____ day of February, 2011 (the “Effective Date”) by and between Twin City
Technical, LLC, a North Dakota limited liability company, and Irish Oil and Gas,
Inc., a Nevada corporation (collectively, the “Sellers”), and Ante5, Inc., a
Delaware corporation (“Buyer”), with respect to the following facts:


R E C I T A L S


A.  Sellers are the lessees and sole working interest owners under those certain
mineral leases described in Appendix B of this Agreement (collectively, the
“Mineral Leases”).


B.  Buyer is a Delaware corporation that files public reports with the
Securities and Exchange Commission and desires to purchase from the Sellers all
of the Sellers’ right, title and interest in and to the Mineral Leases along
with all related assets described in Appendix B to this Agreement (collectively,
the “Acquired Assets”).


C.  Sellers desire to sell to Buyer and Buyer desires to purchase from the
Sellers all of the Acquired Assets on the terms and conditions set forth in this
Agreement.


NOW, THEREFORE, for good and valuable consideration the receipt and sufficiency
of which are hereby acknowledged by the parties to this Agreement, and in light
of the above recitals to this Agreement, the parties to this Agreement hereby
agree as follows:


1.            Purchase and Sale of Assets.


Provided there is a closing (“Closing”) and subject to the terms and conditions
set forth in this Agreement, Sellers agree to sell, convey, assign, transfer and
deliver to Buyer and Buyer agrees to purchase from Sellers all of the Sellers’
right, title and interest in and to the Mineral Leases and related assets
described in Appendix B to this Agreement (collectively referred to as the
“Acquired Assets”). 


2.            Assumption of Lessee's Lease Obligations and Liabilities.


Except for AFE's and JIB's, as referenced in Section 4 of this Agreement, with
respect to the performance of Lessee’s obligations pursuant to the terms of the
Mineral Leases conveyed hereby, Buyer shall not be liable or obligated to
perform or pay any of Lessee's obligations pursuant to such Mineral Leases which
accrue or become payable at or before time of Closing.  Buyer shall be solely
liable and responsible for full payment and full performance of Lessee's
obligations pursuant to such Mineral Leases which accrue or arise from and after
the date of Closing. Sellers shall be solely obligated for full performance and
full payment of all Lessee obligations pursuant to the terms of such Mineral
Leases which accrue or arise from and before the time of Closing. Sellers shall
not be obligated or liable for performance or payment of Lessee's obligations
pursuant to the terms of such Mineral Leases which accrue or arise from and
after the date of Closing.  Accordingly, Sellers are solely responsible for all
payments required to be made under the Mineral Leases by Lessees accruing prior
to the Closing Date, and hereby agree to make all such payments prior to the
Closing Date and to indemnify and hold Buyer harmless from them.


3.            Purchase Price.


As consideration for the sale, conveyance, assignment, transfer and delivery of
the Acquired Assets to Buyer, Buyer agrees to pay to the Sellers a total of
$821,270 of cash plus 205,050 shares of the common stock of the Buyer, The Buyer
will allocate the Purchase Price among the Sellers in accordance with specific
written instructions delivered by the Sellers (signed by both of them) to the
Buyer at the Closing.  In the absence of such written instructions, the Buyer
will allocate 50% of the Purchase Price to Twin City Technical, LLC, and 50% of
the Purchase Price to Irish Oil and Gas, Inc.
 
 
Page 2 of 14

--------------------------------------------------------------------------------

 
 
4.           Closing and Further Acts.


The Closing of the purchase and sale of the Assets will occur upon the
satisfaction or waiver of the conditions set forth in Section 7 of this
Agreement, but no later than February 28, 2011 unless Sellers and Buyer mutually
agree in writing to extend the Closing Date. At the Closing, Sellers shall
deliver to Buyer such bills of sale, deeds, assignments and other instruments of
sale, conveyance, assignment and transfer as are sufficient in the opinion of
Buyer and its counsel to vest in Buyer and its successors or assigns the
absolute, legal and equitable title to the Acquired Assets.  At the Closing,
Buyer shall deliver to Sellers the cash portion of the Purchase Price by wire
transfer or cashiers check, and the original stock certificates associated with
the stock portion of the Purchase Price.  The allocation of said deliveries by
the Buyer among the Sellers at the Closing is governed by Section 3 of this
Agreement.  At the Closing, the Sellers will deliver to the Buyer the following
items:  (i) assignments in recordable form of all of Sellers’ right, title and
interest in and to the Mineral Leases signed by both Sellers or each respective
Seller, as appropriate, effective on the Closing Date, (ii) the executed Bill of
Sale in the form of Appendix A to this Agreement, signed by both of the Sellers,
and (iii) all books, records, leases, assignments, geological reports and other
documents relating in any way to the Acquired Assets.  All parties to this
Agreement hereby agree to execute all other documents and take all other actions
which are reasonably necessary or appropriate in order to effect all of the
transactions contemplated by this Agreement.  In the event that an Authorization
for Expenditures (“AFE’s”) or a Joint Interest Billing (“JIB”) for the Acquired
Assets is received and requires payment prior to the Closing Date, Sellers will
provide notice in writing to Buyer within three (3) days of their receipt of the
AFE or JIB and Sellers covenant to pay the AFE and JIB promptly.  Buyer will
reimburse Sellers for such payments at the Closing.


5.
Representations and Warranties of Sellers.



Sellers jointly and severally represent and warrant to Buyer as follows:


5.1           Power and Authority; Binding Nature of Agreement.


Sellers have full power and authority to enter into this Agreement and to
perform their obligations hereunder.  The execution, delivery and performance of
this Agreement by them have been duly authorized by all necessary action on
their part.  This Agreement is a valid and binding obligation of the Sellers.


5.2           Good Standing.


Sellers (i) are duly organized, validly existing and in good standing under the
laws of the state of their organization and in each state where the Acquired
Assets are located or where they otherwise conduct business, (ii) have all
necessary power and authority to own their assets and to conduct their business
as it is currently being conducted, and (iii) are duly qualified or licensed to
do business and are in good standing in every jurisdiction (both domestic and
foreign) where such qualification or licensing is required.


5.3           Absence of Undisclosed Liabilities.


Sellers have no debt, liability or other obligation of any nature (whether due
or to become due and whether absolute, accrued, contingent or otherwise) that
may in any way affect the Acquired Assets or encumber them, or be imposed on the
Buyer as a result of the transactions contemplated by this Agreement.
 
 
Page 3 of 14

--------------------------------------------------------------------------------

 
 
 
5.4
Leases and Contracts.



Sellers have delivered or will deliver to Buyer complete and correct copies of
all of the leases, contracts, documents and other instruments, as amended,
relating to the Acquired Assets.  All of such leases, contracts, documents and
other instruments are valid and in full force and effect, and are enforceable in
accordance with their terms.  There is no existing default by any person under
any of said leases, contracts, documents or other instruments, and there exists
no condition or set of circumstance which, with notice or lapse of time or both,
would constitute such a default.


 
5.5
Acquired Assets.



(a)           The execution and delivery of this Agreement and the consummation
of the transactions contemplated hereby will not result in a breach of the terms
and conditions of, or result in a loss of rights under, or result in the
creation of any lien, charge or encumbrance upon, any of the Acquired Assets for
any reason, including but not limited to pursuant to (i) Sellers’ charter
documents, (ii) any franchise, mortgage, deed of trust, lease, license, permit,
agreement, contract, instrument or undertaking to which Sellers are a party or
by which they or any of their properties are bound, or (iii) any statute, rule,
regulation, order, judgment, award or decree.


(b)           Sellers have good and marketable title to all of the Acquired
Assets, free and clear of all mortgages, liens, leases, pledges, charges,
encumbrances, equities or claims.


(c)           The Acquired Assets are not subject to any material liability,
absolute or contingent.


(d)           The list of Acquired Assets set forth in Appendix B of this
Agreement is an accurate description of all of the Mineral Leases of Sellers
that are being assigned by the Sellers to the Buyer pursuant to this Agreement.


(e)           The list of Acquired Assets set forth in Appendix B to this
Agreement contains a list of all contracts, agreements, licenses, leases,
arrangements, commitments and other undertakings relating to the Acquired Assets
to which Sellers are a party or by which they or the Acquired Assets are
bound.  All of such contracts, agreements, leases, licenses and commitments are
valid, binding and in full force and effect, and are assignable to Buyer without
the consent of any other party or such consent will be obtained in writing prior
to the Closing.


(f)           No consent is necessary to effect the transfer to Buyer of any of
the Acquired Assets, and upon the consummation of the transactions contemplated
hereby, Buyer will be entitled to use the Acquired Assets to the full extent
that Sellers used the same immediately prior to the transfer of the Acquired
Assets.
 
(g)          On the Closing, Buyer will have no less than a 78% net revenue
interest in the Mineral Leases, or greater as indicated in Appendix B to this
Agreement.
 
(h)          There is no condition, order, or situation or any basis for such
that would cause the prohibition of customary oil and gas drilling on the
Mineral Leases after the Closing in accordance with applicable laws, rules and
regulations.
 
 
Page 4 of 14

--------------------------------------------------------------------------------

 
 
 
5.6
Compliance With Laws; Licenses and Permits.



Sellers are not in violation of, nor have they failed to conduct their business
with respect to the Acquired Assets in full compliance with, any applicable
federal, state, local or foreign laws, regulations, rules, treaties, rulings,
orders, directives or decrees.  Sellers have delivered or will deliver to Buyer
complete and correct copies of all of the licenses, permits, authorizations and
franchises to which Sellers are subject and all said licenses, permits,
authorizations and franchises are valid and in full force and effect.  Said
licenses, permits, authorizations and franchises constitute all of the licenses,
permits, authorizations and franchises necessary to permit Sellers to conduct
their business with respect to the Acquired Assets in the manner in which it is
now being conducted, and Sellers are not in violation or breach of any of the
terms, requirements or conditions of any of said licenses, permits,
authorizations or franchises.


5.7           Litigation.


There is no action, suit, proceeding, dispute, litigation, claim, complaint or
investigation by or before any court, tribunal, governmental body, governmental
agency or arbitrator pending or, to Sellers’ knowledge, threatened against or
with respect to Sellers or the Acquired Assets which (i) if adversely determined
would have an adverse effect on the Acquired Assets, or (ii) challenges or would
challenge any of the actions required to be taken by the Sellers under this
Agreement.  To the best of Sellers’ knowledge, information and belief, there
exists no basis for any such action, suit, proceeding, dispute, litigation,
claim, complaint or investigation.


5.8           Non-Contravention.


Neither (a) the execution and delivery of this Agreement, nor (b) the
performance of this Agreement will:  (i) contravene or result in a violation of
any of the provisions of the articles of incorporation, bylaws or other charter
or organizational documents of Sellers; (ii) contravene or result in a violation
of any resolution adopted by the board of directors or equity owners of Sellers;
(iii) result in a violation or breach of, or give any person the right to
declare (whether with or without notice or lapse of time) a default under or to
terminate, any agreement or other instrument to which Sellers are a party or by
which Sellers are bound relating to the Acquired Assets; (iv) result in the loss
of the Acquired Assets; (v) result in the creation or imposition of any lien,
charge, encumbrance or restriction on any of the Acquired Assets; or (vi) result
in a violation of any law, rule, regulation, treaty, ruling, directive, order,
arbitration award, judgment or decree to which Sellers or the Acquired Assets
are subject.


5.9           Approvals.


No authorization, consent or approval of, or registration or filing with, any
governmental authority or any other person is required to be obtained or made by
Seller in connection with the execution, delivery or performance of this
Agreement.


5.10         Brokers.


Sellers have not agreed to pay any brokerage fees, finder’s fees or other fees
or commissions with respect to the transactions contemplated by this Agreement,
and, to Sellers’ knowledge, no person is entitled, or intends to claim that it
is entitled, to receive any such fees or commissions in connection with such
transaction.
 
 
Page 5 of 14

--------------------------------------------------------------------------------

 
 
5.11         Tax Matters.


All federal, state, local and foreign tax returns required to be filed by the
Sellers with respect to the Acquired Assets have been properly prepared and duly
filed, and all taxes required to be paid by, or claimed by any federal, state,
local or foreign taxing authority to be payable by, the Sellers with respect to
the Acquired Assets have been paid in full.  There is no (i) pending audit or
examination of the Sellers (or of any of the tax returns thereof) being
conducted by any federal, state, local or foreign taxing authority, (ii) pending
or threatened claim or dispute relating to the payment of any taxes by the
Sellers, (iii) basis specifically known to the Sellers upon which any federal,
state, local or foreign taxing authority may make any claim for the payment of
additional taxes by the Sellers, or (iv) outstanding agreement or waiver
extending the statutory limitations period applicable to the payment of any
taxes by the Sellers.


5.12         Environmental Compliance Matters.


The Sellers hereby represent and warrant to the best of their knowledge, without
independent investigation or verification, that they are unaware of any
environmental issue of any kind, as that term is defined in the oil and gas
industry at the time of this transaction.  In the event environmental issues
arise that are not covered by Sellers Representation and Warranties herein,
Sellers shall not be liable.


5.13         Representations True on Closing Date.


The representations and warranties of Sellers set forth in this Agreement are
true and correct on the date hereof, and will be true and correct on the Closing
Date as though such representations and warranties were made as of the Closing
Date.


 
5.14
Non-Distributive Intent.



The Shares of common stock that may be acquired by the Sellers pursuant to this
Agreement are not being acquired by the Sellers with a view to the public
distribution of them.  Sellers acknowledge and agree that the Shares acquired by
the Sellers pursuant to this Agreement have not been registered or qualified
under federal or state securities laws, and may not be sold, conveyed,
transferred, assigned or hypothecated without being registered under the
Securities Act of 1933, as amended (the “Act”), and applicable state law, or in
the alternative in accordance with Rule 144 of the Act or submission of evidence
reasonably satisfactory to Buyer that another exemption from registration is
available.


 
5.15
Suitability and Acknowledgments of Sellers.



(a)     The Sellers are “Accredited Investors”, as that term is defined in Rule
501 of Regulation D promulgated under Section 4(2) of the Securities Act of
1933, as amended, and the Frank/Dodd Wall Street Reform and Consumer Protection
Act of 2010, by virtue of the fact that all of the equity owners of the Sellers
are “Accredited Investors”, or the Sellers otherwise qualify as “Accredited
Investors” under current applicable federal and state securities laws.


(b)           Sellers are able to bear the economic risk of an investment in the
Shares and will, after making an investment in the Shares, have sufficient means
of providing for Sellers’ current needs and possible future contingencies.


(c)           Sellers have had access to all information concerning the Buyer
that Sellers and Sellers’ financial, tax and legal advisors required or
considered necessary to make a proper evaluation of this investment.  The
available information included all information filed by the Buyer with the
Securities and Exchange Commission. In making the decision to purchase the
Shares herein agreed to, Sellers and Sellers’ advisors have relied upon their
own independent investigations, and fully understand that there are no
guarantees, assurances or promises in connection with any investment hereunder
and understand that the particular tax consequences arising from this investment
in the Buyer will depend upon the individual circumstances of Sellers.
 
 
Page 6 of 14

--------------------------------------------------------------------------------

 
 
(d)           Sellers also understand and agree that instructions relating to
the Shares will be placed in the Buyer’s transfer ledger, and that the
certificates evidencing the Shares sold will bear legends in substantially the
following form:


The Shares represented by this Certificate have not been registered under the
Securities Act of 1933, as amended (the “Act”) and are “restricted securities”
as that term is defined in Rule 144 under the Act. The securities may not be
offered for sale, sold or otherwise transferred except pursuant to an effective
registration statement under the Act or pursuant to Rule 144 of the Act or
another exemption from registration under the Act, the availability of which is
to be established to the satisfaction of the Company.


(e)           Sellers know that the Shares are offered and sold pursuant to
exemptions from registration under the Securities Act of 1933, as amended, and
state securities law based, in part, on these warranties and representatives,
which constitute a material part of the bargained-for consideration without
which this Agreement would not have been executed.  Sellers agree to indemnify
and hold the Buyer harmless for any damages suffered by the Buyer as a result of
any misrepresentation or breach of any representation or warranty of Sellers.


(f)           By reason of Sellers’ business or financial experience or the
business or financial experience of Sellers’ professional advisors, Sellers have
the capacity to protect their own interest in connection with this transaction
or have a pre-existing personal or business relationship with the Buyer or one
or more of its officers, directors or controlling persons consisting of personal
or business contacts of a nature and duration such as would enable a reasonably
prudent purchaser to be aware of the character, business acumen and general
business and financial circumstances of such person with whom such relationship
exists.


(g)           Sellers acknowledge that Sellers have had the opportunity to
review this Agreement and the Appendices attached hereto, the Buyer’s reports
filed with the Securities and Exchange Commission, and the transactions
contemplated hereby and thereby with Sellers’ own legal counsel.
 
6.
Representations and Warranties of Buyer.



Buyer represents and warrants to Sellers as follows:


6.1           Power and Authority; Binding Nature of Agreement.


Buyer has full power and authority to enter into this Agreement and to perform
its obligations hereunder.  The execution, delivery and performance of this
Agreement by Buyer have been duly authorized by all necessary action on its
part.  This Agreement is a valid and binding obligation of Buyer.


 
Page 7 of 14

--------------------------------------------------------------------------------

 
 
6.2           Good Standing.
 
Buyer (i) is duly organized, validly existing and in good standing under the
laws of the jurisdiction in which it is incorporated, (ii) has all necessary
power and authority to own its assets and to conduct its business as it is
currently being conducted, and (iii) is duly qualified or licensed to do
business and is in good standing in every jurisdiction (both domestic and
foreign) where such qualification or licensing is required.
 
6.3           Charter Documents and Corporate Records.


Buyer has filed with the Securities and Exchange Commission in public reports
accessible to the Sellers complete and correct copies of the articles of
incorporation, bylaws and other charter or organizational documents of Buyer,
including all amendments thereto. Buyer is not to its knowledge in violation or
breach of (i) any of the provisions of its articles of incorporation, bylaws or
other charter or organizational documents, or (ii) any resolution adopted by its
shareholders or directors.


6.4           Capitalization.


Buyer has filed with the Securities and Exchange Commission in public reports
accessible to the Sellers information regarding the authorized and outstanding
capital stock of Buyer.  To Buyer’s knowledge, the outstanding shares of the
capital stock of Buyer are, and the Shares if and when issued to the Sellers
will be, validly issued, fully paid and nonassessable, and have been and will be
issued in full compliance with all applicable federal, state, local and foreign
securities laws and other laws.


6.5           Absence of Undisclosed Liabilities.


Buyer has no material debt, liability or other obligation whether due or to
become due and whether absolute, accrued, contingent or otherwise, other than
those that have been disclosed to Sellers in the Buyer’s public reports filed
with the Securities and Exchange Commission.


6.6           Litigation.


There is no action, suit, proceeding, dispute, litigation, claim, complaint or
investigation by or before any court, tribunal, governmental body, governmental
agency or arbitrator pending or, to Buyer’s knowledge, threatened against or
with respect to Buyer which (i) if adversely determined would have an adverse
effect on the transactions contemplated by this Agreement, or (ii) challenges or
would challenge any of the actions required to be taken by Buyer under this
Agreement.


6.7           Non-Contravention.


Neither (a) the execution and delivery of this Agreement, nor (b) the
performance of this Agreement will:  (i) contravene or result in a violation of
any of the provisions of the articles of incorporation, bylaws or other charter
or organizational documents of Buyer; (ii) contravene or result in a violation
of any resolution adopted by the shareholders or directors of Buyer; (iii)
result in a violation or breach of, or give any person the right to declare
(whether with or without notice or lapse of time) a default under or to
terminate, any agreement or other instrument to which Buyer is a party or by
which Buyer or any of its assets are bound; (iv) give any person the right to
accelerate the maturity of any indebtedness or other obligation of Buyer; (v)
result in the loss of any license or other contractual right of Buyer; (vi)
result in the loss of, or in a violation of any of the terms, provisions or
conditions of, any governmental license, permit, authorization or franchise of
Buyer; (vii) result in the creation or imposition of any lien, charge,
encumbrance or restriction on any of the assets of Buyer; (viii) result in the
reassessment or revaluation of any property of Buyer by any taxing authority or
other governmental authority; (ix) result in the imposition of, or subject
Buyer  to any liability for, any conveyance or transfer tax or any similar tax;
or (x) result in a violation of any law, rule, regulation, treaty, ruling,
directive, order, arbitration award, judgment or decree to which Buyer or any of
its assets is subject.
 
 
Page 8 of 14

--------------------------------------------------------------------------------

 
 
6.8           Approvals.


No authorization, consent or approval of, or registration or filing with, any
governmental authority or any other person is required to be obtained or made by
Buyer in connection with the execution, delivery or performance of this
Agreement.


6.9           Brokers.


In return for services provided by Sellers to Buyer in association with this
Agreement, Buyer has agreed to pay Sellers an over-riding interest (“ORR”) in
any Mineral Lease with a Net Royalty Interest (NRI) in excess of 78%.  Sellers
earn a maximum ORR of 2% on any Mineral Lease with an NRI equal to or greater
than 80%.  For Mineral Leases with an NRI less than 80% but greater than 78%,
Sellers earn an ORR equal to the Mineral Lease NRI less 78% (e.g., Sellers earn
an ORR 1% on a mineral lease with a 79% NRI).  Sellers do not earn an ORR on
Mineral Leases with an NRI less than 78%.


6.10           Representations True on Closing Date.


The representations and warranties of Buyer set forth in this Agreement are true
and correct on the date hereof, and will be true and correct on the Closing Date
as though such representations and warranties were made as of the Closing Date.


7.
Conditions to Closing.



 
7.1
Conditions Precedent to Buyer’s Obligation To Close.



Buyer’s obligation to close the purchase and sale of the Acquired Assets as
contemplated in this Agreement is conditioned upon the occurrence or waiver by
Buyer of the following:


(a)           Buyer is satisfied in its reasonable discretion with its due
diligence of the Acquired Assets and with the Assignment of Oil and Gas Leases
that will evidence the assignment of the Acquired Assets by the Sellers to the
Buyer at the Closing, after a thorough investigation and examination, no
material adverse change has occurred to the Acquired Assets between the date of
this Agreement and Closing Date, and Sellers have received all third party
consents in writing necessary to permit the conveyance of the Acquired Assets to
the Buyer including but not limited to all necessary government and regulatory
approvals.


(b)           All representations and warranties of Sellers made in this
Agreement or in any exhibit hereto delivered by Sellers shall be true and
correct as of the Closing Date with the same force and effect as if made on and
as of that date, and Sellers shall have performed and complied with all
agreements, covenants and conditions required by this Agreement to be performed
or complied with by Sellers prior to or at the Closing Date.
 
 
7.2
Conditions Precedent to Seller’s Obligation To Close.



Seller’s obligation to close the purchase and sale of the Acquired Assets as
contemplated in this Agreement is conditioned upon the occurrence or waiver by
Seller of the following:
 
 
Page 9 of 14

--------------------------------------------------------------------------------

 
 
(a)           All representations and warranties of Buyer made in this Agreement
or in any exhibit hereto delivered by Buyer shall be true and correct on and as
of the Closing date with the same force and effect as if made on and as of that
date.


(b)           Buyer shall have performed and complied with all agreements and
conditions required by this Agreement to be performed or complied with by Buyer
prior to or at the Closing Date.


8.             Further Assurances.


Following the Closing, Sellers agree to take such actions and execute,
acknowledge and deliver to Buyer such further instruments of assignment,
assumptions, conveyance and transfer and take any other action as Buyer may
reasonably request in order to more effectively convey, sell, transfer and
assign to Buyer the Acquired Assets, to confirm the title of Buyer thereto, and
to assist Buyer in exercising its rights with respect to the Acquired Assets.


9.
Survival of Representations and Warranties.



All representations and warranties made by each of the parties hereto shall
survive the Closing for a period of one (1) year from the Closing Date, except
for those representations and warranties in Sections 5.1, 5.2, 5.8, 5.11, 5.14,
5.15, 6.1, 6.2, 6.3, 6.4, and 6.8 of this Agreement which shall survive for the
applicable statute of limitations under applicable state law.  All covenants,
representations and warranties of the Sellers in this Agreement are joint and
several.  Any reference to Seller in this Agreement also refers to each of them.


10.
Indemnification.



10.1           Indemnification by Sellers.


Sellers agree to indemnify, defend and hold harmless Buyer and its affiliates
against any and all claims, demands, losses, costs, expenses, obligations,
liabilities and damages, including interest, penalties and attorney’s fees and
costs, incurred by Buyer arising, resulting from, or relating to any and all
liabilities of Sellers, or any breach of, or failure by Sellers to perform, any
of its representations, warranties, covenants or agreements in this Agreement or
in any exhibit or other document furnished or to be furnished by Sellers under
this Agreement.


10.2           Indemnification by Buyer.


Buyer agrees to indemnify, defend and hold harmless Sellers and their affiliates
against any and all claims, demands, losses, costs, expenses, obligations,
liabilities and damages, including interest, penalties and attorneys’ fees and
costs incurred by Sellers arising, resulting from or relating to any breach of,
or failure by Buyer to perform, any of its representations, warranties,
covenants or agreements in this Agreement or in any exhibit or other document
furnished or to be furnished by Buyer under this Agreement.


 
Page 10 of 14

--------------------------------------------------------------------------------

 
 
10.3           Indemnification Limits.


In the case of fraud or willful misconduct by Buyer or Sellers, the
indemnification amount will be determined by a court of law. In the event of
breach by Sellers of any of their representations, warranties and covenants
relating to the Mineral Leases, then as soon as reasonably possible, Sellers
promise to replace any defective Mineral Lease with a mineral lease having the
same or greater value as the Mineral Lease being replaced, and the Buyer
promises to assign the defective mineral lease back to Sellers.  In the event
the parties disagree on what is a comparable replacement, the final
determination will be made by a mutually agreed upon consulting geologist. If
the Sellers are unable to replace the defective Mineral Lease, then the
indemnification amount will be limited to the cash value of the lease at the
time of closing. For all other breaches triggering indemnification by Buyer or
Sellers, the amount of indemnification liability will be limited to one million
dollars in the aggregate.
 
11.           Injunctive Relief.


11.1           Damages Inadequate.


The Sellers acknowledge that it would be impossible to measure in money the
damages to the Buyer if there is a failure by Sellers to comply with any
covenants and provisions of this Agreement, and agree that in the event of any
such breach of any covenant or provision, the Buyer will not have an adequate
remedy at law.


11.2           Injunctive Relief.


It is therefore agreed that to the extent that the Buyer is entitled to the
benefit of the covenants and provisions of this Agreement which have been
breached by the Sellers, in addition to any other rights or remedies which Buyer
may have, Buyer shall be entitled to immediate injunctive relief to enforce such
covenants and provisions.  In the event that any such action or proceeding is
brought by the Buyer in equity to enforce them, the Sellers will not urge a
defense that there is an adequate remedy at law.  Furthermore, Buyer shall not
be obligated to post a surety or other bond in connection with the exercise of
any of its equitable remedies under this Agreement.


12.
Waivers.



If any party shall at any time waive any rights hereunder resulting from any
breach by the other party of any of the provisions of this Agreement, such
waiver is not to be construed as a continuing waiver of other breaches of the
same or other provisions of this Agreement.  Resort to any remedies referred to
herein shall not be construed as a waiver of any other rights and remedies to
which such party is entitled under this Agreement or otherwise.


13.
Successors and Assigns.



Each covenant and representation of this Agreement shall inure to the benefit of
and be binding upon each of the parties, their personal representatives, assigns
and other successors in interest.


14.
Entire and Sole Agreement.



This Agreement constitutes the entire agreement between the parties and
supersedes all other agreements, representations, warranties, statements,
promises and undertakings, whether oral or written, with respect to the subject
matter of this Agreement.  This Agreement may be modified or amended only by a
written agreement signed by the parties against whom the amendment is sought to
be enforced.
 
 
Page 11 of 14

--------------------------------------------------------------------------------

 


15.
Governing Law.



This Agreement shall be governed by and construed in accordance with the laws of
the State of Delaware, and the venue for any action hereunder shall be in the
appropriate forum in the State of North Dakota.
 
16.
Counterparts.



This Agreement may be executed simultaneously in any number of counterparts,
each of which counterparts shall be deemed to be an original, and such
counterparts shall constitute but one and the same instrument.


17.
Attorneys’ Fees and Costs.



In the event that either party must resort to legal action in order to enforce
the provisions of this Agreement or to defend such action, the prevailing party
shall be entitled to receive reimbursement from the nonprevailing party for all
reasonable attorneys’ fees and all other costs incurred in commencing or
defending such action, or in enforcing this Agreement, including but not limited
to post judgment costs.


18.
Assignment.



Sellers specifically and expressly agree that the Buyer may assign all of its
right, title and interest in and to this Agreement, and that such assignee will
thereafter have all of the rights and obligations of Buyer under this Agreement,
which will remain in full force and effect.


19.
Remedies.



Except as otherwise expressly provided herein, none of the remedies set forth in
this Agreement are intended to be exclusive, and each party shall have all other
remedies now or hereafter existing at law, in equity, by statute or
otherwise.  The election of any one or more remedies shall not constitute a
waiver of the right to pursue other available remedies.


20.
Section Headings.



The section headings in this Agreement are included for convenience only, are
not a part of this Agreement and shall not be used in construing it.


21.
Severability.



In the event that any provision or any part of this Agreement is held to be
illegal, invalid or unenforceable, such illegality, invalidity or
unenforceability shall not affect the validity or enforceability of any other
provision or part of this Agreement.


22.           Notices.


Each notice or other communication hereunder shall be in writing and shall be
deemed to have been duly given on the earlier of (i) the date on which such
notice or other communication is actually received by the intended recipient
thereof, or (ii) the date five (5) days after the date such notice or other
communication is mailed by registered or certified mail (postage prepaid) to the
intended recipient at the following address (or at such other address as the
intended recipient shall have specified in a written notice given to the other
parties hereto):


 
Page 12 of 14

--------------------------------------------------------------------------------

 
 
If to Sellers:
Twin City Technical, LLC
P.O. Box 2323
Bismark, North Dakota  58502
Attn: Terry L. Harris, President
Telephone:  (701) 223-4866
Email Address: tlharris@bis.midco.net


Irish Oil and Gas, Inc.
925 Basin Avenue
P.O. Box 2356
Bismark, North Dakota  58502
Attn:  Timothy P. Furlong, Vice President
Telephone:  (701) 751-3141
Email Address: tim@irishog.com


If to Buyer:
 
Ante5, Inc.
10275 Wayzata Boulevard, Suite 310
Minnetonka, MN 55305
Attn: Bradley Berman, Chief Executive Officer
Telephone: (952) 426-1851
Email Address: bberman@ante5oil.com


23.           Termination.


This Agreement will be effective on the date first above written and extend
until the earliest to occur of the following events:


 
(1)
The mutual written agreement of all of the parties to this Agreement to
terminate this Agreement for any reason or no reason.



 
(2)
A nonbreaching party may terminate this Agreement by written notice to a
breaching party where the notice contains a description of the alleged breach,
and the breaching party does not cure the breach within ten (10) days of its
receipt of the notice, or if the cure would reasonably be expected to take
longer than ten (10) days, commences to cure within ten (10) days and thereafter
diligently proceeds to complete the cure.



 
(3)
The Closing occurs, subject to the survival of covenants, representations and
warranties as provided in Section 9 of this Agreement.



 
(4)
The Closing does not occur by the Closing Date, as it may be extended by the
mutual written agreement of the parties, subject to the ongoing effect of
Section 25 of this Agreement.



24.
Publicity.



Except as may be required in order for a party to comply with applicable laws,
rules or regulations or with this Agreement, or to enable Buyer to raise capital
or financing for the transactions contemplated by this Agreement, no press
release, notice to any third party or other publicity concerning the
transactions contemplated by this Agreement will be issued, given or otherwise
disseminated without the prior approval of the Buyer.
 
 
Page 13 of 14

--------------------------------------------------------------------------------

 
 
25.           Expenses.


Each party to this Agreement will bear their own expenses incurred by them in
connection with this Agreement.




IN WITNESS WHEREOF, this Agreement has been entered into as of the date first
above written.



 
TWIN CITY TECHNICAL LLC,
a North Dakota Limited Liability Company
         
SELLERS:
By:
        Terry L. Harris, President                    
IRISH OIL AND GAS, INC., a Nevada corporation
            By:         Timothy P. Furlong, Vice-President                      
     BUYER:
ANTE5, INC., a Delaware corporation
            By:         Bradley Berman, Chief Executive Officer  

 



 
 
Page 14 of 14

--------------------------------------------------------------------------------